Chew, President of the High Court.
The court are unanimously of opinion with the defendant in error on both points; first, that the lands having been blended by the testator with *532his personal estate, are charged with the legacies, “ rest and residue” meaning what was left after the payment of debts , , . ° „ . and legacies; and secondly, that the legacy m this case was not intended to wait for tlje expiration of a life estate, but was payable at the end of one year after the testator’s decease.
Judgment affirmed.